DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 June 2022 has been considered by the examiner.

Election/Restrictions
Claims 1-17, 36-51 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 29 September 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in an interview with Kevin Johnson on 17 June 2022.

The application has been amended as follows: 

In claim 18, lines 15-18, the phrase:
 “the composition at the center of the glass article comprises at least one of:
	0.5 mol% to 4 mol% CaO; and
	K2O,”
has been deleted and the phrase
 -- the composition at the center of the glass article comprises:
	0.5 mol% to 4 mol% CaO; or
	K2O,--
has been inserted in its place.
 
Allowable Subject Matter
Claims 1-21 and 36-51 allowed.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance:
	As to claim 1, the prior art fail to disclose or suggest with sufficient specificity glass article comprising the recited amounts of SiO2, Al2O3, B2O3, CaO, MgO, Na2O, La2O3, and Li2O  wherein the glass article meets the compositional relationships in terms of mole percentages as recited in the instant claims. Specifically, the prior art fails to disclose or teach a glass the limitation of 0.5 mol% to 4 mol% of CaO in combination with the other recited components.
	As to claim 7, the prior art fail to disclose or suggest with sufficient specificity glass article comprising the recited amounts of SiO2, Al2O3, B2O3, CaO, MgO, Na2O, La2O3, and Li2O  wherein the glass article meets the compositional relationships in terms of mole percentages as recited in the instant claims. Specifically, the prior art fails to disclose or teach a glass the limitation wherein the glass article requires K2O in combination with the other recited components. 
	As to claim 18, the prior art fail to disclose or suggest with sufficient specificity glass article having a compressive stress region as recited by the claim comprising the recited amounts of SiO2, Al2O3, B2O3, CaO, MgO, Na2O, La2O3, and Li2O  wherein the glass article meets the compositional relationships in terms of mole percentages as recited in the instant claims. Specifically, the prior art fails to disclose or teach a glass the limitation where the glass article comprises either 0.5 mol% to 4 mol% of CaO or comprises K2O in combination with the other recited components.
	The closest prior art is deemed to be US 2018/0127303 A1 by Gross et al. Gross et al. disclose a similar glass article but does not teach the glass article comprises either 0.5 mol% to 4 mol% of CaO or that the glass comprises K2O in combination with the other compositional components and relationships.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



EAB
18 June 2022